Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through telephonic conversation with Ebenesar D. Thomas on 09/08/2021.

Claims
AMENDMENTS TO THE CLAIMS:
3.	This listing of claims will replace all prior versions in the application.

1. (currently amended):	A display apparatus comprising: 
a display;
a tuner;
a first interface configured to connect to an external device;
a second interface configured to connect to a network; 
a storage; and
a controller configured to:

based on a user input for displaying a second content different from the first content, store information regarding the first content in the storage, and
based on the stored information, control the display to display a content bar including a first category user interface (UI) item in connection with the tuner, a second category UI item in connection with the first interface, and a third category UI item in connection the second interface, one category UI item among the first category UI item, the second category UI item and the third category UI item representing the first content,
wherein the controller is further configured to arrange the first category UI item, the second category UI item and the third category UI item in order associated with a last display time of a respective content.

2. (previously presented):	The display apparatus of claim 1, wherein one of the first to third category UI items comprises a thumbnail image corresponding to a screen when the first content is shut down.

3. (original):	The display apparatus of claim 1, wherein the controller is configured to display another UI item for indicating a recently connected image source together with the first to third category UI items in the content bar. 



5. (previously presented):	The display apparatus of claim 1, wherein the first to third category UI items comprises a thumbnail image which presents information on a last displayed channel, a last reproduced media file content or a last used application content.

6. (original):	The display apparatus of claim 1, wherein the controller is configured to receive a user input to select a UI item from the first to third category UI items in the content bar.

7. (original):	The display apparatus of claim 1, wherein the controller is configured to display the first to third category UI items which are arranged in order of execution frequency in the content bar.

8. (previously presented):	The display apparatus of claim 1, wherein the controller is configured to display the content of the broadcast channel, the media file content or a screen of the application content from a time or position at which the respective content was paused.

9. (currently amended):	A control method to control a display apparatus, the method comprising:
displaying a first content from among a broadcast content of a broadcast channel received via a tuner, a media file content received via a first interface configured to connect to an external 
based on a user input for displaying a second content different from the first content, storing information regarding the first content in a storage;
based on the stored information, displaying a content bar including a first category user interface (UI) item in connection with the tuner, a second category UI item in connection with the first interface, and a third category UI item in connection with the second interface, one category UI item among the first category UI item, the second category UI item and the third category UI item representing the first content;
wherein the method further comprises arranging the first category UI item, the second category UI item and the third category UI item in order associated with a last display time of a respective content.

10. (previously presented):	The control method of claim 9, wherein one of the first to third category UI items comprises a thumbnail image corresponding to a screen when the first content is shut down.

11. (original):	The control method of claim 9, further comprising displaying another UI item for indicating a recently connected image source together with the first to third category UI items in the content bar.

12. (original):	The control method of claim 9, wherein the content bar comprises the first to third category UI items arranged in a horizontal or vertical direction.

13. (previously presented):	The control method of claim 9, wherein the first to third category UI items comprises a thumbnail image which presents information on a last displayed channel, a last reproduced media file content or a last used application content.

14. (original):	The control method of claim 9, further comprising
receiving a user input to select a UI item from the first to third category UI items in the content bar.

15. (original):	The control method of claim 9, wherein the displaying the content bar comprises displaying the first to third category UI items which are arranged in order of execution frequency in the content bar.

16. (previously presented):	The control method of claim 9, further comprising displaying the content of the broadcast channel, the media file content or a screen of the application content from a time or position at which the respective content was paused.

17. (original):	The display apparatus of claim 1, wherein the content bar is configured to provide only one category UI item for each category previously used on the display apparatus.

18. (previously presented):	The display apparatus of claim 1, wherein the controller is configured to store first history information regarding recently displayed broadcast contents, 
wherein:
the first category UI item designated in connection with the tuner is generated by identifying a last displayed broadcast content of the broadcast channel based on the first history information and linking a thumbnail image associated with the identified last displayed broadcast content of the broadcast channel with the first category UI item, and
the second category UI item designated in connection with the first interface is generated by identifying a last reproduced media file content received via the first interface based on the second history information and linking a thumbnail image associated with the identified last reproduced media file content with the second category UI item, and
the third category UI item designated in connection with the second interface is generated by identifying a last used application content based on the third history information and linking a thumbnail image associated with the identified last used application content with the third category UI item.

19. (previously presented):	The control method of claim 9, further comprising storing first history information regarding recently displayed broadcast contents, second history information regarding recently displayed media contents and  third history information regarding recently executed applications, and
wherein:
the first category UI item in connection with the tuner is generated by identifying a last displayed broadcast content of the broadcast channel based on the first history information and linking a 
the second category UI item in connection with the first interface is generated by identifying a last reproduced media file content received via the first interface based on the second history information and linking a thumbnail image associated with the identified last reproduced media file content with the second category UI item, and
the third category UI item in connection with the second interface is generated by identifying a last used application content based on the third history information and linking a thumbnail image associated with the identified last used application content with the third category UI item.

20. (canceled).

21. (previously presented):	The display apparatus of claim 1, wherein the information regarding the first content comprises a thumbnail image corresponding to a screen when the first content is shut down.

22. (previously presented):	The display apparatus of claim 1, wherein the controller is further configured to arrange the first category UI item, the second category UI item and the third category UI item in the order associated with a time when displaying of the respective content is shut down.
23. (previously presented): The control method of claim 9, wherein the information regarding the first content comprises a thumbnail image corresponding to a screen when the first content is shut down.

24. (previously presented):	The control method of claim 9, further comprising arranging the first category UI item, the second category UI item and the third category UI item in the order associated with a time when displaying of the respective content is shut down.

Reasons for Indicating Allowable Subject matter
4.	Applicant's arguments filed on 07/28/2021 have been fully considered. The prior art fail to either disclose or suggest the combination of features as arranged and claimed by applicant. In light of the newly amended feature(s) and arguments of pp. 12-14 and in conjunction with all other limitations of the independent claims render claims 1 and 9 allowable.
The dependent claims 2-8, 10-19 and 21-24 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171